Citation Nr: 0605327	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-19 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cause of death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	AMVETS




ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from May 1988 to April 
1995.  The veteran died in November 2001.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision dated in February 2003 from the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in Waco Texas.  The Board requested a VHA medical 
opinion in September 2005.  The opinion was received in 
October 2005.  Appellant indicated that she desired to 
proceed with the appeal and not have the new medical evidence 
initially considered by the RO.  A such, the claim is ready 
for adjudication.  


FINDINGS OF FACT

1. The veteran died in September 2001; his death certificate 
lists the immediate cause of death as overdose, however, 
medical evidence indicates that cause of death is unknown.  

2. At the time of the veteran's death, service-connection was 
in effect for pain disorder associated with both 
psychological factors and a general medical condition 
associated with neck pain due to an undiagnosed illness, 
headaches due to an undiagnosed illness, neck pain due to an 
undiagnosed illness, status post bunionectomy, both feet, and 
low back pain with spondylolisthesis.

3.  As the medical evidence does not demonstrate the cause of 
death, no service-connected disability can be shown to have 
contributed to the cause of the veteran's death, nor can 
there be a relationship between the cause of the veteran's 
death and any injury or disease during the veteran's service.

4.  The evidence does not show that the veteran was in 
receipt of or entitled to receive, compensation at the time 
of his death for service-connected disorder that was rated 
totally disabling on either schedular or unemployability 
basis for a period of 10 years immediately preceding death, 
or that he was so rated for a period of not less than 5 years 
from the date of discharge or other release from active 
service.


CONCLUSIONS OF LAW

1. A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West Supp. 2005); 38 C.F.R. §§ 3.303 (2005).

2. Entitlement to Dependency and Indemnity Compensation 
benefits under the provisions of 38 U.S.C.A. § 1318 is not 
established.  38 U.S.C.A. §§ 1318, 5107 (West Supp. 2005); 38 
C.F.R. § 3.22 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the RO issued a duty to assist letter 
dated in March 2002, prior to the initial unfavorable agency 
decision.  Together, the letter, May 2003 statement of the 
case (SOC), and September 2004 supplemental statement of the 
case (SSOC) provided the appellant with a summary of the 
evidence, the applicable laws and regulations, and a 
discussion of the facts of the case.  VA specifically 
notified the appellant that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  She was advised that 
it was her responsibility to either send medical treatment 
records from private physicians regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for her.  It is therefore the Board's conclusion 
that the appellant has been provided with every opportunity 
to submit evidence and argument in support of her claim, and 
to respond to VA notices.  The duty to notify the appellant 
was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.  Mayfield, supra.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the pertinent evidence includes the 
service medical records, VA treatment records, Certificate of 
Death, toxicology report, VHA report dated in October 2005, 
as well as written statements from the appellant.  It does 
not appear that there are any other additional records that 
are necessary to obtain before proceeding to a decision in 
this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issues on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II. Service Connection Cause of Death

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must establish that the service-connected disability was 
either the principal or a contributory cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West Supp. 2005); 38 C.F.R. § 3.312 
(2005).

The regulations provide that service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributing cause of 
death from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of the disease primarily causing 
death.  38 C.F.R. § 3.312(c)(3) (2005).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  A service-connected 
disability is not generally held to have accelerated death 
unless such disability affects a vital organ and was of 
itself of a progressive or debilitating nature.  38 C.F.R. § 
3.312(c)(4) (2005).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Review of the record shows that the veteran died in November 
2001. His death certificate reflects that the immediate cause 
of death was due to overdose.

At the time of his death, the veteran was service-connected 
for the following disorders: pain disorder associated with 
both psychological factors and a general medical condition 
associated with neck pain due to an undiagnosed illness, 
headaches due to an undiagnosed illness, neck pain due to an 
undiagnosed illness, status post bunionectomy, both feet, and 
low back pain with spondylolisthesis.  

In this case, the RO denied appellant's claim for service 
connection for cause of death, asserting that the cause of 
the veteran's death, drug overdose, was not shown to be 
related to his service-connected disabilities.  In support of 
this position, VA medical record dated in November 2001 
indicated that a number of Methadone tablets were missing 
from a bottle filled only three days prior.  In response to 
this evidence, appellant submitted in November 2004 an 
explanation for the missing tablets and asserted that her 
husband had not consumed all those tablets that night.  In 
support of her argument, appellant included a toxicological 
lab report dated in February 2002.  The toxicology report 
noted Blood Methadone-0.47mg/L and  Blood Atenolo was 574 
ng/ml.    

At the time the Board received the claim, there was no 
etiological opinion  determining whether indeed, the veteran 
did die due to overdose and two, whether the cause of death 
was due to service or service-connected disabilities.  As a 
result, the Board requested a VHA medical opinion to answer 
the above questions.

The October 2005 VHA report indicated that that due to the 
findings from the toxicology report, the validity of the 
cause of death as accidental overdose was in serious 
question.  However, as no autopsy was performed, the 
evaluator was unable to determined the cause of death, not to 
mention unable to determine whether the cause of death was 
due to service or service-connected disabilities.  There are 
no other etiological opinions of record. 

Upon review, the Board agrees with appellant that despite the 
findings noted in the Certificate of Death, the medical 
evidence demonstrates that the cause of death was not drug 
overdose.  This finding is supported by the toxicology report 
and statements from the appellant explaining about the 
missing pills.  However, there is also no known cause of 
death in the record.  As correctly noted by the VHA 
evaluator, no autopsy was performed on the veteran.  There is 
also no other medical evidence providing an explanation as to 
the cause of death.  Without a known cause of death, it is 
not possible to show that the service-connected disabilities 
contributed to his death or that his death was in any way 
related directly to service.   

The Board finds that based on the evidence above, the 
preponderance of the evidence does not support a finding that 
the veteran's death was due to his service-connected 
disabilities or that the veteran's death was otherwise 
attributable to service.  As the medical evidence does not 
demonstrate the cause of death, no service-connected 
disability can be shown to have contributed to the cause of 
the veteran's death, nor can there be a relationship between 
the cause of the veteran's death and any injury or disease 
during the veteran's service.  Accordingly, the Board 
concludes that the preponderance of the evidence is against a 
finding of service connection for the veteran's death.  Since 
the preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.   See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the claim 
is denied.

III. DIC under Section 1318

The appellant in essence contends that because she is the 
surviving spouse of a deceased veteran who was rated as 
totally disabled, she is entitled to section 1318-DIC 
benefits.

Section 1318 of title 38, United States Code, authorizes 
payment of DIC to a benefits-eligible surviving spouse in 
cases where a veteran's death was not service-connected, 
provided the veteran was in receipt of or entitled to receive 
compensation at the rate of 100 percent (total rating) due to 
service-connected disability for a period of ten or more 
years immediately preceding death or was so rated for a 
period of not less than 5 years from the date of discharge or 
other release from active service.  The statute was 
implemented at 38 C.F.R. § 3.22.

In Wingo v. West, 11 Vet. App. 307 (1998), the Court 
interpreted 38 C.F.R. § 3.22(a) as permitting a DIC award in 
a case where the veteran had never established entitlement to 
VA compensation for a service-connected total disability and 
had never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period.  The Court concluded that the language of 38 C.F.R. § 
3.22(a) would permit a DIC award where it is determined that 
the veteran "hypothetically" would have been entitled to a 
total disability rating for the required period if he or she 
had applied for compensation during his or her lifetime. 

Effective January 21, 2000, VA amended 38 C.F.R. § 3.22 (the 
implementing regulation of 38 U.S.C.A. § 1318) to restrict 
the award of DIC benefits to cases where the veteran, during 
his lifetime, had established a right to receive total 
service-connected disability compensation for the period of 
time required by Section 1318, or would have established such 
right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."

In National Organization of Veteran' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of 38 C.F.R. § 3.22, and found a conflict between 
that regulation and 38 C.F.R. § 20.1106.  The Federal Circuit 
concluded that the revised 38 C.F.R. § 3.22 was inconsistent 
with 38 C.F.R. § 20.1106, which interprets a virtually 
identical veterans benefit statute, 38 C.F.R. § 1311(a)(2), 
and that VA failed to explain its rationale for interpreting 
these virtually identical statutes (1311 and 1318) in 
conflicting ways.  The Federal Circuit remanded the case and 
directed VA to stay all proceedings involving claims for DIC 
benefits under 38 U.S.C. § 1318 where the outcome is 
dependent on 38 C.F.R. § 3.22 pending the conclusion of 
expedited rulemaking.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 38 
U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 16309-16317 (April 5, 
2002), effective May 6, 2002.  In National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003) (NOVA II), after reviewing its 
holding in NOVA I, the Federal Circuit acknowledged that VA 
had determined that the two statutes at issue should be 
interpreted in the same way and had amended 38 C.F.R. § 
20.1106 to provide that claims under section 1311(a)(2), like 
claims under 1318, will be decided taking into regard prior 
determinations issued during the veteran's lifetime.  The 
Federal Circuit held that VA could properly construe the 
"entitled to receive" language of sections 1311(a)(2) and 
1318 in the same way, and could properly construe the 
language of the two statutory sections to bar the filing of 
new claims, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims.

The result of the above is that "hypothetical entitlement" 
is no longer a viable basis for establishing benefits under 
either 38 U.S.C. §§ 1311(a)(2) or 1318.  So the only possible 
remaining ways of prevailing on this claim are: (1) by 
meeting the statutory duration requirements for a total 
disability rating; or (2) by showing that such requirements 
would have been met but for CUE in a previous rating 
decision.
Here, the Board notes that the appellant does not claim 
entitlement to DIC under 38 U.S.C.A. § 1318 based on the 
grounds of clear and unmistakable error in a prior VA 
decision, and she does not claim entitlement to this benefit 
based on the submission of new or material evidence to reopen 
a final VA decision.  

However, in the recent case of Rodriguez v. Nicholson, 19, 
Vet. App. 275 (2005), the Court determined that the January 
21, 2000 amendment to 38 C.F.R. § 3.22 was a substantive 
change in the law.  The Court found that the January 21, 
2000, amendment (65 Fed. Reg. 3,388) to 38 C.F.R. § 3.22 to 
bar the "hypothetical" entitlement theory with respect to 
dependency and indemnity compensation (DIC) claims made 
pursuant to 38 U.S.C. § 1318 is not applicable to claims 
filed prior to that date.  Therefore, the hypothetical 
entitlement theory must be considered and applied with 
respect to section 1318 DIC claims filed prior to January 21, 
2000.  On and after that date, hypothetical entitlement 
claims are not authorized.  Here, the appellant filed her DIC 
claim after January 2000, thus, hypothetical entitlement 
consideration is not applicable.  

In this case, the evidence reveals that the veteran died in 
November 2001.  At the time of the veteran's death, service 
connection was not in effect for any disorder shown to have 
caused or contributed to his death.  However he was shown to 
be service-connected for numerous disabilities described 
earlier in this decision and was in receipt of a 80 percent 
combined rating at the time of his death.  At the time of his 
death he was in receipt of total disability rating due to 
individual unemployability (TDIU) effective February 28, 
2001, less than 10 years preceding his death.  TDIU was 
granted by the RO in a February 2003 rating decision.  
 
Therefore, the evidence does not reflect that the veteran was 
continuously rated totally disabled due to any service- 
connected disability for a period of 10 years or more at the 
time of his death, or that he was so rated for a period of 
not less than 5 years from the date of discharge or other 
release from active service.

The Board is sympathetic to the appellant's contentions, but 
notes that her statements concerning her status as a 
surviving spouse and the severity of the veteran's service- 
connected disabilities are not dispositive in this particular 
case. The Board finds that the evidentiary record, with 
application of pertinent governing criteria, does not support 
a grant of entitlement to DIC benefits under 38 U.S.C.A. § 
1318.  Consequently, DIC benefits under § 1318 are not 
warranted.  The appeal is denied.




ORDER

Service connection for cause of death is denied.

Entitlement to Dependency and Indemnity Compensation benefits 
under 38 U.S.C.A. § 1318 is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


